DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CLIFFORD G. FLEETWOOD,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1497

                              [October 4, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Jr.,
Judge; L.T. Case No. 11-006716CF10A.

  Clifford G. Fleetwood of the Law Office of Clifford G. Fleetwood, Fort
Lauderdale, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.